tin department of the treasury north summit st room toledo oh taxpayer_identification_number person to contact id number -------------------------------------- contact telephone number --------------------- contact address internal_revenue_service attn tege eo ------ last date for filing a petition with the united_states tax_court date internal_revenue_service director exempt_organizations number release date uil date date organization addre sec_1 legend tin organization date date date date addre sec_1 addre sec_2 phone no certified mail - return receipt requested dear ------------------ under sec_501 of the internal_revenue_code code as an organization described in sec_501 of the code internal_revenue_service recognition of your status as an organization described in sec_501 of the code is revoked effective date this is a final adverse determination that you do not qualify for exemption from income_tax our adverse determination is made for the following reason s it has not been shown that you are operated exclusively for exempt purposes within the meaning of sec_501 of the code and sec_1_501_c_3_-1 specific facts that contributed to this determination included we requested information and documentation regarding your activities and your finances to determine if you are operated exclusively for qualifying purposes under sec_501 of the code however financial records prior to date are missing the missing records are the subject of a criminal investigation the organization is in chapter bankruptcy and will not resume any charitable operations since its assets are being liquidated to pay creditors sec_1_6001-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 operational_test provides in part primary activities -an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose distribution of earnings -an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals for the definition of the words private_shareholder_or_individual see paragraph c of sec_1_501_a_-1 sec_1_501_a_-1 provides the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization for periods prior to date for which records were missing you failed to provide information to show that you were operated exclusively for exempt purposes and otherwise qualify as an organization described in sec_501 of the code accordingly we concluded that you no longer qualify as an organization described in sec_501 of the code contributions made to you are no longer deductible as charitable_contributions by donors for purposes of computing taxable_income for federal_income_tax purposes see revproc_82_39 1982_2_cb_759 for the rules concerning the deduction of contributions made to you between date and the date a public announcement such as publication in the internal_revenue_bulletin is made stating that contributions to you are no longer deductible you are required to file income_tax returns on forms for the tax years ended -------------- ---------- --------------- --------------- and --------------- they should be filed with this office within days of the date of this letter unless a request for an extension of time is granted send such returns to the following address internal_revenue_service te_ge mc4920dal commerce dallas tx identified in the instructions for those returns income_tax returns for subsequent years are to be filed with the appropriate service_center the processing of income_tax returns and assessment of any taxes due will not be delayed because a petition for declaratory_judgment has been filed under sec_7428 of the code you did not file a request to appeal the proposed revocation to the office_of_regional_director_of_appeals within days of the date of our proposed revocation letter dated date your failure_to_file an appeal constitutes a failure to exhaust your available administrative remedies for purposes of a declaratory_judgment under sec_7428 of the code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the 91st day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address united_states tax_court second street nw washington d c the last day for filing a petition for declaratory_judgment is date you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate office located nearest you by calling the number below or by writing to taxpayer_advocate office addre sec_2 phone no not toll free taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate cannot reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling the code we will notify the appropriate state officials of this action as required by sec_6104 of this is a final revocation letter if you have any questions please contact the person whose name and telephone number are shown above enclosures pub sincerely yours r c johnson director eo examinations
